DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	
	Claims 1-14 of US Application No. 16/890,732, filed on 06/02/2020, are currently pending and have been examined. 
	
	
Information Disclosure Statement
	The information Disclosure Statement filed on 06/02/2020 has been considered. An initialed copy of form 1449 is enclosed herewith.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 



Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 

“…a cloud information acquisition unit configured to communicate with a cloud environment…” in claim 1;

“…an own vehicle traveling information acquisition unit configured to recognize a traveling environment of an own vehicle and acquire own vehicle traveling information…” in claim 1;

“…a path plan setter configured to set a path…” in claim 1

Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

	The cloud information acquisition unit, own vehicle travelling information acquisition unit, and path plan setter will be interpreted according to pg. 17, lines 14-22 of the instant application, i.e., as a processor.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

	
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


	Claims 5, 7, 9, 10, 12, and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claims 4 and 5 contain identical claim language, claim 4 depends on claim 2 and claim 5 depends on claim 3, which depends on claim 2. Therefore, claim 5 fails to further limit the subject matter of claim 2.  

Claims 6 and 7 contain identical claim language, claim 6 depends on claim 2 and claim 7 depends on claim 3, which depends on claim 2. Therefore, claim 7 fails to further limit the subject matter of claim 2.  

Claims 8, 9, and 10 contain identical claim language, claim 8 depends on claim 1, claim 9 depends on claim 2, which depends on claim 1, and claim 10 depends on claim 3, which depends on claim 2, which depends on claim 1. Therefore, claims 9 and 10 fail to further limit the subject matter of claim 1.

Claims 11, 12, and 13 contain identical claim language, claim 11 depends on claim 1, claim 12 depends on claim 2, which depends on claim 1, and claim 13 depends on claim 3, which depends on claim 2, which depends on claim 1. Therefore, claims 12 and 13 fail to further limit the subject matter of claim 1.


Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baig et al. (US 2021/0035442 A1, “Baig”)

	Regarding claim 1, Baig discloses autonomous vehicles and a mobility manager as a traffic monitor and teaches: 

A vehicle traveling control system comprising: (Vehicle 100 contains controller 114, i.e., a vehicle control system - See at least ¶ [0063] and Fig. 1)

a cloud information acquisition unit configured to communicate with a cloud environment (Controller 114 contains electronic communication unit 118, i.e., a cloud information acquisition unit - See at least ¶ [0067]; the electronic communication unit 118 is configured to transmit, receive, or both via any wired or wireless communication medium, such as radio frequency (RF), ultra violet (UV), visible light, fiber optic, wire line, or a combination thereof.  comprising an edge environment (The communications network contains access point 218, i.e., an edge environment) and acquire cloud information comprising traveling information of other vehicles (The controller apparatus 232 may exchange (send or receive) state data with vehicles, external objects, or a computing device, such as the vehicle 202, the external object 206, or a server computing device 234, via a wireless communication link, such as the wireless communication link 226, or a wired communication link, such as the wired communication link 228 - See at least ¶ [0083]) from at least the edge environment;  (The vehicle 202 may communicate with the electronic communication network 212 via an access point 218. The access point 218, which may include a computing device, is configured to communicate with the vehicle 202, with the electronic communication network 212, with the operations center 230, or with a combination thereof via wired or wireless communication links 214/220.)

an own vehicle traveling information acquisition unit configured to (The controller 114, i.e., an own vehicle traveling information acquisition unit, includes a location unit 116, an electronic communication unit 118, a processor  recognize a traveling environment of an own vehicle and acquire own vehicle traveling information comprising the recognized traveling environment (The sensor 126 includes sensors that are operable to obtain information regarding the physical environment surrounding the vehicle 100. For example, one or more sensors detect road geometry and obstacles, such as fixed obstacles, vehicles, cyclists, and pedestrians. The sensor 126 can be or include one or more video cameras, laser-sensing systems, infrared-sensing systems, acoustic-sensing systems, or any other suitable type of on-vehicle environmental sensing device, or combination of devices, now known or later developed - See at least ¶ [0076]) and a vehicle control state of the own vehicle; (The sensor 126 may include one or more sensors, such as an array of sensors, which may be operable to provide information that may be used to control the vehicle. The sensor 126 can provide information regarding current operating characteristics of the vehicle or its surroundings, i.e., control state, The sensor 126 includes, for example, a speed sensor, acceleration sensors, a steering angle sensor, traction-related sensors, braking-related sensors, or any sensor, or combination of sensors, that is operable to report information regarding some aspect of the current dynamic situation of the vehicle 100 - See at least ¶ [0075])

a path plan setter configured to set a path plan in automatic driving control to cause the own vehicle to travel automatically; and (The controller 114 may include a trajectory controller. The trajectory controller may 

a traveling behavior controller configured (The trajectory planner 500 includes a driveline data layer 502, a reference-trajectory generation layer 504, an object avoidance layer 506, and a trajectory optimization layer 508. The trajectory planner 500 generates an optimized trajectory - See at least ¶ [0117]; In an example, the driveline data layer 502 can include one or more of High Definition(HD) map data 510, teleoperation map data 512, recorded paths data 514, preceding vehicle data 516, parking lot data 518, and perceived path data 520 - See at least ¶ [0119]) to determine whether it is necessary to change the path plan and the automatic driving control on a basis of the cloud information (The teleoperation map data 512, i.e., cloud data, can be manually generated by a teleoperator in response to, or in anticipation of, exceptional situations that the AV is not capable of automatically handling - See at least ¶ [0121] The driveline may be created in real time.  A teleoperator may be remotely observing the AV raw sensor data. For example, the teleoperator may see (such as on a remote monitor) construction- site pylons (e.g., captured by a camera of the AV) and draw a path for the AV through a construction zone, i.e., change the path plan. The teleoperator may then watch a flag person giving the go- ahead to the  and control traveling behavior of the own vehicle according to the need for a change and on a basis of the cloud information and the own vehicle traveling information. (at which point the teleoperator can cause the AV to proceed along the drawn path, i.e., controls the vehicle on the basis of the new path drawn - See at least ¶ [0122])

	Regarding claim 14, Baig discloses autonomous vehicles and a mobility manager as a traffic monitor and teaches:

A vehicle traveling control system comprising circuitry configured to: (Vehicle 100 contains controller 114, i.e., a vehicle control system comprising circuitry - See at least ¶ [0063] and Fig. 1)

communicate with a cloud environment comprising (Controller 114 contains electronic communication unit 118, i.e., a cloud information acquisition unit - See at least ¶ [0067]; the electronic communication unit 118 is configured to transmit, receive, or both via any wired or wireless communication medium, such as radio frequency (RF), ultra violet (UV), visible light, fiber optic, wire line, or a combination thereof. Although FIG. 1 shows a single one of the electronic communication unit 118 and a single one of the electronic communication interface 128, any number of communication units and any number of communication interfaces may be used. In some embodiments, the electronic   an edge environment (The communications network contains access point 218, i.e., an edge environment) and acquire cloud information comprising traveling information of other vehicles from at least the edge environment; (The controller apparatus 232 may exchange (send or receive) state data with vehicles, external objects, or a computing device, such as the vehicle 202, the external object 206, or a server computing device 234, via a wireless communication link, such as the wireless communication link 226, or a wired communication link, such as the wired communication link 228 - See at least ¶ [0083])

recognize a traveling environment of an own vehicle and acquire own vehicle traveling information comprising the recognized traveling environment (The sensor 126 includes sensors that are operable to obtain information regarding the physical environment surrounding the vehicle 100. For example, one or more sensors detect road geometry and obstacles, such as fixed obstacles, vehicles, cyclists, and pedestrians. The sensor 126 can be or include one or more video cameras, laser - sensing systems, infrared-sensing systems, acoustic-sensing systems, or any other suitable type of on-vehicle environmental sensing device, or combination of devices, now known or later developed - See at least ¶ [0076]) and a vehicle control state of the own vehicle; (The sensor 126 may include one or more sensors, such as an array of sensors, which may be operable to provide information that may be used to control the vehicle. The 

set a path plan in automatic driving control to cause the own vehicle to travel automatically; and (The controller 114 may include a trajectory controller. The trajectory controller may be operable to obtain information describing a current state of the vehicle 100 and a route planned for the vehicle 100, and, based on this information, to determine and optimize a trajectory for the vehicle 100. In some embodiments, the trajectory controller outputs signals operable to control the vehicle 100 such that the vehicle 100 follows the trajectory that is determined by the trajectory controller - See at least ¶ [0077])

determine whether it is necessary to change the path plan and the automatic driving control on a basis of the cloud information (The teleoperation map data 512, i.e., cloud data, can be manually generated by a teleoperator in response to, or in anticipation of, exceptional situations that the AV is not capable of automatically handling - See at least ¶ [0121] The driveline may be created in real time.  A teleoperator may be remotely observing the AV raw sensor data. For example, the teleoperator may see (such as on a remote monitor) construction- site pylons (e.g., captured by a camera of the AV) and  and control traveling behavior of the own vehicle according to the need for a change and on a basis of the cloud information and the own vehicle traveling information. (at which point the teleoperator can cause the AV to proceed along the drawn path, i.e., controls the vehicle on the basis of the new path drawn - See at least ¶ [0122])

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Baig in view of Gupta et al. (US 2017/0277192 A1, “Gupta”).

	Regarding claim 2, Baig further teaches:

wherein when a dangerous event is recognized ahead of the own vehicle from the cloud information, the traveling behavior controller determines whether the dangerous event can be avoided by the automatic driving control, changes the path plan and controls the traveling behavior when the traveling behavior controller determines that the dangerous event can be avoided by the automatic driving control, (The AV 302 can include a world modeling module, which can track at least some detected external objects. The world modeling module can predict one or more potential hypotheses (i.e., trajectories, paths, or the like) for each tracked object of at least some of the tracked objects. The AV 302 can include a trajectory planning system (or, simply, a trajectory planner) that can be executed by a processor to generate (considering an initial state, desired actions, and at least some tracked objects with predicted trajectories) a collision- avoiding, law-abiding, comfortable response (e.g. , trajectory , path , etc.) - See at least ¶ [0098]) and [] controls the traveling behavior when the traveling behavior controller determines that the dangerous event cannot be avoided by the automatic driving control. (The AV 1102 is to be stopped before the static blockage corresponding to the location 1122. Accordingly, the module 530 can adjust the discrete - time speed plan such that the AV comes to a stop before the static blockage - See at least ¶ [0192])

	Baig does not explicitly teach the use of a high motion control. However, Gupta discloses a system and method for trajectory planning for unexpected pedestrians and teaches:

and the traveling behavior controller switches the automatic driving control to high motion control and controls the traveling behavior when the traveling behavior controller determines that the dangerous event cannot be avoided by the automatic driving control. (Trajectory planner 134 may select initial acceptable acceleration and jerk parameters within a range of maximum parameters. The trajectory planner then solves the parameterized profile for the length L. If the length L is greater than a stopping distance to the point before the unplanned obstacle, i.e., the dangerous event cannot be avoided, the trajectory planner 134 may iteratively increase the magnitude of the acceptable acceleration and jerk parameters, i.e., a high motion control, within the range of maximum parameters until the length L of the new segment is less than the stopping distance to the point before the unplanned obstacle - See at least ¶ [0064])

	In summary, Baig discloses modifying a trajectory in anticipation of a potential dynamic object entering the path of travel. Baig does not explicitly disclose a high motion control to avoid the collision. However, Gupta discloses a system and method for trajectory planning for unexpected pedestrians and teaches modifying the allowable jerk or acceleration to allow an increase in those limits in order to avoid an unplanned obstacle. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the autonomous vehicles and a mobility manager as a traffic monitor of Baig to provide for system and method for trajectory planning for unexpected pedestrians, as taught in 

	Regarding claim 3, Baig further teaches: 

wherein the traveling behavior controller determines whether the dangerous event can be avoided by the automatic driving control on a basis of a margin time for the dangerous event. (The look-ahead distance can vary with the speed of the AV. For example, depending on the speed of the AV, the look-ahead distance can be varied in order to reduce computation time while still guaranteeing that, if either a blockage or a lateral constraint ahead are detected, sufficient time, i.e., a margin of time, is available to either stop or comfortably (e.g. , safely) steer the AV. For example, if four seconds of look-ahead time are required, then if the AV is travelling at 12 meters per second, the appropriate look-ahead distance would be 48 meters - See at least ¶ [0211])

	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Baig in view of Gupta, as applied to claims 2 and 3, and in further view of Altman (2021/0116907 A1, “Altman”)

	Regarding claims 4 and 5, Baig does not explicitly teach, but Gupta further teaches:

wherein when the traveling behavior controller determines that the dangerous event cannot be avoided by the automatic driving control, the traveling behavior controller switches the automatic driving control to the high motion control [] (Trajectory planner 134 may select initial acceptable acceleration and jerk parameters within a range of maximum parameters. The trajectory planner then solves the parameterized profile for the length L. If the length L is greater than a stopping distance to the point before the unplanned obstacle, i.e., the dangerous event cannot be avoided, the trajectory planner 134 may iteratively increase the magnitude of the acceptable acceleration and jerk parameters, i.e., a high motion control, within the range of maximum parameters until the length L of the new segment is less than the stopping distance to the point before the unplanned obstacle - See at least ¶ [0064])

	The combination of Baig and Gupta disclose a cloud system that may control a vehicle. The combination further discloses modifying the trajectory to increase limits of jerk and acceleration in order to avoid a collision. The combination does not explicitly teach according to artificial intelligence using a multi-layer neural network is configured to receive the cloud information and the own vehicle traveling information as input. However, Altman discloses a device, system, and method of autonomous driving and tele-operated vehicles and teaches:

according to artificial intelligence using a multi-layer neural network is configured to receive the cloud information and the own vehicle traveling information as input. (A first layer of AI, the one that has for 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the autonomous vehicles and a mobility manager as a traffic monitor of Baig and Gupta to provide for the device, system, and method of autonomous driving and tele-operated vehicles, as taught in Altman, to increase the safety and service level of autonomous driving and/or self - driving systems and/or remote driving systems. (At Altman ¶ [0032])

	Regarding claims 6 and 7, Baig further teaches:

wherein when the traveling behavior controller determines that the dangerous event can be avoided by the automatic driving control, (the AMS 2904 can receive a request for assistance from a vehicle, i.e., a dangerous event, in the vehicle transportation and communication system - See at least ¶ [0385]) the traveling behavior controller creates an avoidance path plan with the path plan changed, presents the avoidance path plan to the driver and allows the driver to select either one of automatic driving based on the avoidance path plan (The tele-operator, i.e., a driver,  and manual driving by the driver. (The controller apparatus 232 can establish remote control over one or more vehicles, such as the vehicle 202, or external objects, such as the external object 206. In this way, the controller apparatus 232 may teleoperate the vehicles or external objects from a remote location, i.e., manual driving by the driver (teleoperator) - See at least ¶ [0083])

	Claims 8, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Baig in view of Gupta, as applied to claims 2 and 3, and in further view of Rafferty et al. (US 2020/0247426 A1, “Rafferty”)

	Regarding claims 8, 9, and 10, Baig does not explicitly teach, but Gupta further teaches:

wherein the high motion control comprises [], disturbance suppression control for suppressing an influence of disturbance (Trajectory planner 134 may select initial acceptable acceleration and jerk parameters within a range of maximum parameters. The trajectory planner then solves the parameterized profile for the length L. If the length L is greater than a stopping distance to the point before the unplanned obstacle, i.e., the dangerous event cannot be avoided, the trajectory planner 134 may iteratively increase the magnitude of the acceptable acceleration and jerk parameters, i.e., a high motion  and danger avoidance control for avoiding a danger including damage reduction. (determining an alternative path that avoids the unplanned obstacle, i.e., danger avoidance that reduced damage to at least 0 - See at least claim 9)

	The combination of Baig and Gupta does not explicitly teach that the high motion control comprises body slip suppression control for suppressing a slip. However, Rafferty discloses systems and methods for automatically adjusting a vehicle driving mode and displaying the driving mode and teaches: 

wherein the high motion control comprises body slip suppression control for suppressing a slip [] (Based on the detection externally detected objects such as the obstacle 12, the precipitation 14, and the like, the vehicle 10 may automatically adjust an operating mode based on the detection. For example, the vehicle may activate or deactivate the traction control system, i.e., body slip suppression control, based on the presence of the obstacle 12 - See at least ¶ [0017])

	In summary, Gupta discloses modifying the jerk limit when an unexpected object enters into the path of the vehicle. The combination of Gupta and Baig does not explicitly discloses that the high motion control comprises body slip suppression control for suppressing a slip. However, Rafferty discloses systems and methods for 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the autonomous vehicles and a mobility manager as a traffic monitor of Baig and Gupta to provide for the systems and methods for automatically adjusting a vehicle driving mode, as taught in Rafferty, to maximize vehicle efficiency (e.g., miles-per-gallon ), increase acceleration capacity, maximize top speed, reduce turn radius, or affect some other change to vehicle operation. (At Rafferty ¶ [0039])

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Baig in view of Harding et al. (Vehicle-to-vehicle communications: Readiness of V2V technology for application, “Harding”).

	Baig does not explicitly teach: wherein the cloud information comprises acceleration, deceleration, a steering speed, a yaw rate, an operating state of an anti-lock brake system and an operating state of a side slip prevention apparatus as the vehicle control information. However, Harding discloses a basic safety message and teaches:

wherein the cloud information (The Basic Safety Message is the primary message set proposed to send data between vehicles and between vehicles and the infrastructure, i.e., cloud - See at least pg. 13) comprises acceleration, deceleration, a steering speed, a yaw rate, an operating state of an anti-lock brake system and an operating state of a side slip prevention apparatus as the vehicle control information. (Basic Safety message may contain Longitudinal acceleration, i.e., acceleration/deceleration, steering wheel angle, i.e., steering speed, yaw rate, antilock brake status, traction control state, i.e., side slip prevention - See at least pg. 75 Table V-1 Contents of BSM part I)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the autonomous vehicles and a mobility manager as a traffic monitor of Baig and Gupta to provide for the basic safety message, as taught in Harding, to reduce the number and severity of motor vehicle crashes, thereby minimizing the costs to society that would have resulted from these crashes. (Harding at pg. 15)

	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baig in view of Gupta, as applied to claims 2 and 3, and in further view of Harding et al.

	Baig does not explicitly teach, but Harding further teaches:

wherein the cloud information comprises (The Basic Safety Message is the primary message set proposed to send data between vehicles and between vehicles and the infrastructure, i.e., cloud - See at least pg. 13) acceleration, deceleration, a steering speed, a yaw rate, an operating state of an anti-lock brake system and an operating state of a side slip prevention apparatus as the vehicle control information. (Basic Safety message may contain Longitudinal acceleration, i.e., acceleration/deceleration, steering wheel angle, i.e., steering speed, yaw rate, antilock brake status, traction control state, i.e., side slip prevention - See at least pg. 75 Table V-1 Contents of BSM part I)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the autonomous vehicles and a mobility manager as a traffic monitor of Baig and Gupta to provide for the basic safety message, as taught in Harding, to reduce the number and severity of motor vehicle crashes, thereby minimizing the costs to society that would have resulted from these crashes. (Harding at pg. 15)

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.C./Examiner, Art Unit 3662                     

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662